Case 3:17-cv-02169-MAS-LHG Document 83 Filed 08/31/20 Page 1 of 15 PageID: 1305




 NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


     ANNETTE L. STEINHARDT,

                      Plaintiff,
                                                      Civil Action No. 17-2169 (MAS) (LHG)
                      v.

     BERNARDSVILLE POLICE                                  MEMORANDUM OPINION
     DEPARTMENT, et al.,

                      Defendants.


 SHIPP, District Judge

         This matter comes before the Court upon Defendants Bernardsville Police Department,

 Kevin Valentine, Brian Kelly, Paul Kelley, William Ussery, and Steven Seipel’s (collectively, the

 “Individual Responding Defendants” and, with the Bernardsville Police Department, “Responding

 Defendants”) Motion to Dismiss the Fourth Amended Complaint of pro se Plaintiff Annette L.

 Steinhardt (“Plaintiff”). (ECF No. 80.) Plaintiff opposed the Motion. (ECF No. 81.) Defendants

 Somerset County Prosecutor’s Office, Brian Hoey, Douglas Brownlie, and Thomas L. White

 (collectively, “SCPO Defendants” and, with the Responding Defendants, “Defendants”) did not

 respond to Plaintiff’s Fourth Amended Complaint.1 The Court has carefully considered the parties’

 submissions and decides this matter without oral argument pursuant to Local Civil Rule 78.1. For

 the reasons set forth below, Responding Defendants’ Motion to Dismiss is granted. Plaintiff’s

 Fourth Amended Complaint is dismissed with prejudice.




 1
  The Court notes that the SCPO Defendants similarly failed to respond to Plaintiff’s Third
 Amended Complaint.
Case 3:17-cv-02169-MAS-LHG Document 83 Filed 08/31/20 Page 2 of 15 PageID: 1306




 I.      BACKGROUND2

         A.      Factual Background3

         This matter arises out of a series of events occurring between March 2015 and

 February 2017. (FAC 5, ECF No. 75.)4 Plaintiff alleges that Defendants “exhibited actions and/or

 inactions that raise[] issues with Federal and State [l]aw and [v]iolations of Constitutional

 [r]ights.” (Id.) When analyzing Plaintiff’s Third Amended Complaint, the Court noted that “[t]he

 timeline of the Complaint’s narrative jump[ed] around without warning or purpose[,] and [was]

 replete with non-sequiturs and perplexing tangents.” (Mem. Op. 8, ECF No. 73.) Plaintiff’s Fourth

 Amended Complaint is no different. The Court, therefore, attempts to recount Plaintiff’s

 allegations in chronological order, to the best of its ability.



 2
   For the purposes of a motion to dismiss, the Court accepts as true and summarizes the factual
 allegations of the Complaint. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).
 3
   The Court notes that Plaintiff’s Opposition Brief contains a litany of factual allegations and
 details that are not present in the Fourth Amended Complaint (the “FAC”). (Compare Pl.’s Opp’n
 Br. with FAC.) Although the Court is cognizant of Plaintiff’s pro se status, the Third Circuit has
 held that “[pro se litigants] cannot flout procedural rules—they must abide by the same rules that
 apply to all other litigants.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013)
 (citations omitted). “It is ‘axiomatic that the complaint may not be amended by the briefs in
 opposition to a motion to dismiss.’” Olson v. Ako, 724 F. App’x 160, 166 (3d Cir. 2018) (quoting
 Commonwealth of Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988). This
 rule applies equally to pro se plaintiffs. See Tice v. Winslow Twp. Police, No. 13-6894, 2014 WL
 3446611, at *2 (D.N.J. July 11, 2014) (“A plaintiff, even one proceeding pro se, cannot amend his
 pleading through a brief in opposition to dismissal.”). The Court has been exceptionally patient
 with Plaintiff and provided her numerous opportunities to amend her Complaint. To permit
 Plaintiff to make new factual assertions in her opposition brief would permit her to flout the same
 procedural rules that apply to all other litigants. The Court, therefore, does not consider any new
 factual allegations raised in Plaintiff’s Opposition Brief. See, e.g., Strategic Envtl. Partners, LLC
 v. Bucco, 184 F. Supp. 3d 108, 128 n.17 (D.N.J. 2016) (declining to consider plaintiffs’ allegation
 that was raised for the first time in an opposition brief).
 4
   As a general rule, an amended complaint supersedes an earlier pleading, effectively rendering it
 a “nullity.” Palakovic v. Wetzel, 854 F.3d 209, 220 (3d Cir. 2017) (citation omitted); Garrett v.
 Wexford Health, 938 F.3d 69, 82 (3d Cir. 2019). The Court, accordingly, does not consider any
 factual assertions Plaintiff made in her previous pleadings.
                                                    2
Case 3:17-cv-02169-MAS-LHG Document 83 Filed 08/31/20 Page 3 of 15 PageID: 1307




        On or around June 2, 2015, Plaintiff filed an insurance claim with Allstate Insurance “for

 property damages, theft[,] and assets.” (FAC 6.)5 A representative from Allstate Insurance directed

 Plaintiff to request a police report relating to the incident from the Bernardsville Police

 Department. (Id.) Plaintiff subsequently visited the Bernardsville Police Department “to obtain a

 [p]olice [r]eport for Allstate Insurance,” and showed Steven Seiple photographs of the damaged

 property. (Id.) Plaintiff avers, however, that Seiple did not personally review the evidence of the

 damage firsthand. (Id.) Plaintiff further asserts that Seiple contacted Allstate Insurance to inform

 them Plaintiff “had abandoned [her] home and property” despite Plaintiff proving otherwise. (Id.)

 Seiple twice informed Plaintiff that no police report would be provided, and suggested she instead

 file a complaint with the Bernardsville Municipal Court. (Id. at 6–7.)6

        After failing to obtain the police report, Plaintiff reached out to the Somerset County Police

 Department for assistance. (Id. at 7.) Detectives Paul Kelley and Brian Kelly visited Plaintiff’s

 residence “and noticed all the furniture, electronics[,] and other home items [were] thrown about

 in the back yard.” (Id.) They asked Plaintiff for photos of the damaged and stolen property and

 jewelry, which Plaintiff provided. (Id. at 8.) When Plaintiff attempted to follow-up with Detective

 Brian Kelly, “no other response or support was given by him.” (Id.) Detective Paul Kelley similarly

 stopped responding to Plaintiff’s phone calls and refused “to go any further with the [p]olice

 [r]eport and [i]nvestigation or answer any of [] Plaintiff’s questions.” (Id.) Plaintiff avers that



 5
  Plaintiff provides no factual background regarding the alleged theft and property damage. (See
 generally FAC.)
 6
   Confusingly, halfway down the same page Plaintiff avers that “Steve Seiple[’s] actions/inactions
 resulted in [i]nsurance [f]raud by refusing to provide a police report to the [i]nsurance [c]ompany,
 by making false statements[,] and producing [an] erroneous police report to Allstate
 Insurance . . . .” (FAC 7 (emphasis added).) Similar assertions appear on page 9 of the FAC
 wherein Plaintiff avers “Steven Seiple and Paul Kelley [wrote] out [p]olice [r]eports . . . .” (Id.
 at 9.)
                                                  3
Case 3:17-cv-02169-MAS-LHG Document 83 Filed 08/31/20 Page 4 of 15 PageID: 1308




 “[t]he Bernardsville Police Department . . . conspired with each other for the sole purpose [of]

 caus[ing] Plaintiff harm. . . . under the color of law.” (Id.) Plaintiff notes that she “brought this

 issue up to the Bernardsville [Borough] Council and Mayor via email and alerted them that they

 were refusing a police report or to take any action.” (Id.) Neither the Mayor nor the Council took

 any action. (Id.) Plaintiff avers that, in total, she suffered a loss of $384,000 “due to stolen,

 damaged property[,] and was unable to replace or repair damages without assistance from her

 homeowner’s insurance policy.” (Id.)7

        Despite her previous assertions that Steven Seiple failed to provide her with a police report,

 Plaintiff next avers that “Steven Seiple and Paul Kelley [wrote] out [p]olice [r]eports that state

 Plaintiff [has] a [v]alid [c]ontract[,]” which was entered into evidence and contains Plaintiff’s

 name and signature. (Id. at 9.)8 Plaintiff received letter correspondence from Chief Kevin

 Valentine stating that “by law he is not allowed to provide a copy of the legal, binding contract.”

 (Id.) Plaintiff contends she subsequently filed a complaint with the New Jersey Government

 Records Council who “vote[d] that the contract must be handed over to [] Plaintiff.” (Id.) Chief

 Valentine sent letter correspondence to the Government Records Council stating that while “no

 contract is on file in the [Bernardsville] Police Department, . . . a proposal . . . signed by []

 Plaintiff’s mother exists.” (Id.) Plaintiff appears to assert that the contract or proposal was

 fraudulent. (Id.) Plaintiff further claims that the “Bernardsville Police Department tried to have []




 7
  Despite this assertion, Allstate Insurance has never been a named party in any of Plaintiff’s five
 complaints. (See generally ECF Nos. 1, 16, 33, 57, 75.)
 8
   Plaintiff provides scant detail about the nature of this contract and the parties allegedly bound
 by it. Based on Plaintiff’s assertion that the “Bernardsville Police Department has claimed they
 have investigated ‘[c]onstruction [w]orkers’ for stealing property on a job site,” it appears that the
 alleged contract may relate to a construction project that occurred at Plaintiff’s residence. (See
 FAC 9.)
                                                   4
Case 3:17-cv-02169-MAS-LHG Document 83 Filed 08/31/20 Page 5 of 15 PageID: 1309




 Plaintiff forced into a contract against her will for the sole purpose to cause harm[] [and] un[due]

 duress.” (Id. at 10.)

           On or about September 9, 2015, Detectives Paul Kelley and Brian Kelly recorded a meeting

 they had with Plaintiff wherein they “interrogate[d] the Plaintiff on subjects that have nothing to

 do with property loss and harm.” (Id. at 10.) Instead, they asked Plaintiff questions about her

 background, people she knows, and whether any complaints had been filed against the

 Bernardsville Police Department. (Id.)

           On or about October 2, 2015, Plaintiff received letter correspondence from Captain Brian

 Hoey addressing a complaint Plaintiff had filed with the “NJ Department of Corruptions” (the

 “Official Complaint”). (Id.) Although Plaintiff provides an identification number for the Official

 Complaint—200100258—it is not clear that any such named agency exists or what agency

 Plaintiff is attempting to reference. (Id.) According to Plaintiff, the Official Complaint “is a sealed,

 protected witness statement of a sexual assault of a minor that the Bernardsville Police Department

 help[ed] cover up by shredding the evidence [to ensure] the assailant would not be prosecuted.”

 (Id.)9 Plaintiff filed a request pursuant to the New Jersey Open Records Act (“OPRA”)10 seeking

 information relating to the Official Complaint, but her request was denied. (Id. at 11.) Plaintiff

 alleges, however, that pursuant to her OPRA request, she learned that Brian Hoey “admit[ted] to



 9
   While the nature of these allegations is very concerning to the Court, the Court is unable to
 determine exactly what Plaintiff is alleging occurred. It appears that the Official Complaint
 Plaintiff filed with the “NJ Department of Corruptions” relates to the alleged sexual assault of a
 minor. (FAC 10.) Plaintiff avers that she filed the Official Complaint “years after the sexual assault
 occurred.” (Id.) In the next sentence, however, Plaintiff states that “Plaintiff was assaulted and
 battered, and the Bernardsville Police Department shredded the evidence so the assault would not
 go to trial in Somerville, [New Jersey].” (Id.) Plaintiff then claims, however, that she “was
 physically sick over what transpired years ago associated with [a] fail[ure] to provide assistance
 and support to a minor that was sexually assaulted.” (Id. (emphasis added).)
 10
      N.J. Stat. Ann. §§ 47:1A-1, et seq.
                                                    5
Case 3:17-cv-02169-MAS-LHG Document 83 Filed 08/31/20 Page 6 of 15 PageID: 1310




 using software to gain access to the New Jersey Department of Corruptions data[base] to get

 information” on the Official Complaint. (Id.)11 Douglas Brownlie also “reached out to [] Plaintiff”

 regarding her Official Complaint. (Id. at 12.) Plaintiff contends that “[b]y [] writing [to] the

 Plaintiff, [Brownlie] was harassing the Plaintiff [by] both being unwarranted and harmful.” (Id.)

           The remaining allegations of the FAC generally do not reference any specific dates or

 times, and it is unclear to the Court exactly where in the narrative timeline of the FAC Plaintiff is

 alleging these incidents occurred. These allegations include: (1) that the Responding Defendants

 and the SCPO Defendants engaged in multiple conspiracies to harm Plaintiff (id. at 13); (2) that

 Defendants “prevented the Plaintiff from addressing [her] property rights in a court of law” (id.);

 (3) that Defendants “entered falsified police reports into a court of law with the sole purpose [of]

 prevent[ing] the Plaintiff from going to trial in an attempt to get [her] property restored, returned[,]

 and [to] have the perpetrator stand trial in State Court in Somerville, [New Jersey]” (id.)12; (4) that

 Plaintiff was the victim of “selective enforcement” because “the perpetrator” received favorable

 treatment from the Bernardsville Police Department (id. at 14, 17); (5) that “[m]onths [went] by

 and [the] perpetrator was still in [Plaintiff’s] home and jewelry in [the] bathroom [] was discovered

 stolen, along with various other items” (id. at 14); (6) that, after Plaintiff received a telephone call

 from a patrolman who stated “that the perpetrator wanted his equipment [back],” and after Plaintiff

 placed the perpetrator’s equipment outside of her home and informed Steven Seiple that the items

 were ready to be picked up, Plaintiff was charged with “an indictable offense” (id. at 15)13; (7) that



 11
   Plaintiff offers no specifics as to which database is alleged to have been accessed, who would
 otherwise be able to legally access it, the type of information that was obtained, or what actions
 were taken by Hoey. (See generally FAC.)
 12
      It is entirely unclear to the Court to whom Plaintiff is referring to as “the perpetrator.”
 13
      The FAC provides no further detail about the nature of this alleged offense. (See generally FAC.)
                                                      6
Case 3:17-cv-02169-MAS-LHG Document 83 Filed 08/31/20 Page 7 of 15 PageID: 1311




 Plaintiff attended a hearing relating to this offense, but (i) “no record of this hearing can be found,”

 and (ii) the “court destroyed court records and all evidence of a trial” (id.); and finally, (8) that

 Plaintiff’s due process rights were violated by Defendants because, inter alia, they (i) failed to

 “collect evidence and preserve evidence,” (ii) failed “to document facts via official police

 reports[,]” and (iii) “created fraudulent reports to harm the Plaintiff” (id. at 16).

         B.      Procedural Background

         This case has a long procedural history before this Court. The Court previously dismissed

 Plaintiff’s Amended, Second Amended, and Third Amended Complaints. (ECF Nos. 32, 54, 74.)

 Plaintiff’s Third Amended Complaint was an action for “money damages brought pursuant to 42

 U.S.C. § 1983 and [§] 1988.” (Third Am. Compl. *3, ECF No. 57.) The Court dismissed Plaintiff’s

 § 1988 claims with prejudice, dismissed her Section 1983 claims without prejudice, and permitted

 “Plaintiff one final opportunity to amend her complaint to comply with the Federal Rules of Civil

 Procedure, the District Court of New Jersey’s Local Civil Rules, and the Court’s specific filing

 instructions.” (Nov. 19, 2019 Order 2, ECF No. 74.)

         On December 16, 2019, Plaintiff filed a Fourth Amended Complaint once again seeking

 $51,000,000 in compensatory and punitive damages. (See generally FAC.) Instead of repleading

 her Section 1983 claims to address the deficiencies the Court had identified, Plaintiff added new

 parties––Steven Seiple and the Somerset County Prosecutor’s Office––and alleged eight counts

 against Defendants: Count One, for negligence and violations of 42 U.S.C. § 1983 (“Section

 1983”) (id. 6–7); Count Two, for negligence, violations of Section 1983, violations of 42 U.S.C.

 § 1985 (“Section 1985”), and insurance fraud (id. 7–8); Count Three, for contract fraud (id. 9–10);

 Count Four, for violations of the Fourth Amendment, the Ninth Amendment, and the Computer

 Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030, (id. 10–12); Count Five, for civil conspiracy



                                                    7
Case 3:17-cv-02169-MAS-LHG Document 83 Filed 08/31/20 Page 8 of 15 PageID: 1312




 and violations of Section 1985 (id. 12–13); Count Six, for violations of the Fifth Amendment (id.

 13–14); Count Seven, for violations of the Fifth, Sixth, and Eighth Amendments, and civil

 conspiracy (id. 14–16); and Count Eight, for violations of Section 1983 and the Fourteenth

 Amendment (id. 16–18).

 II.    LEGAL STANDARD

        “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the

 claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

 what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)) (alteration in original).

        District courts undertake a three-part analysis when considering a motion to dismiss

 pursuant to Federal Rule of Civil Procedure 12(b)(6). Malleus v. George, 641 F.3d 560, 563 (3d

 Cir. 2011). “First, the court must ‘tak[e] note of the elements a plaintiff must plead to state a

 claim.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)) (alteration in original). Second,

 the court must accept as true all of the plaintiff’s well-pled factual allegations and “construe the

 complaint in the light most favorable to the plaintiff.” Fowler v. UPMC Shadyside, 578 F.3d 203,

 210 (3d Cir. 2009) (quotation omitted). In doing so, the court is free to ignore legal conclusions or

 factually unsupported accusations that merely state, “the-defendant-unlawfully-harmed-me.”

 Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). “[M]ere restatements of the elements of

 [a] claim [ ] . . . are not entitled to the assumption of truth.” Burtch v. Milberg Factors, Inc., 662

 F.3d 212, 224 (3d Cir. 2011) (alterations in original) (quotation omitted). Finally, the court must

 determine whether “the facts alleged in the complaint are sufficient to show that the plaintiff has

 a ‘plausible claim for relief.’” Fowler, 578 F.3d at 211 (quoting Iqbal, 556 U.S. at 679). “The




                                                   8
Case 3:17-cv-02169-MAS-LHG Document 83 Filed 08/31/20 Page 9 of 15 PageID: 1313




 defendant bears the burden of showing that no claim has been presented.” Hedges v. United States,

 404 F.3d 744, 750 (3d Cir. 2005) (citation omitted).

        It is well-settled that pro se pleadings are to be “liberally construed.” Erickson v. Pardus,

 551 U.S. 89, 94 (2007); see also Estelle v. Gamble, 429 U.S. 97, 106 (1976) (“a pro se complaint,

 ‘however inartfully pleaded,’ must be held to ‘less stringent standards than formal pleadings

 drafted by lawyers’”). Rule 8(e) requires that pleadings “must be construed so as to do justice.”

 Fed. R. Civ. P. 8(e). A court, accordingly, will only dismiss a pro se complaint for failure to state

 a claim if the court finds “beyond doubt that the plaintiff can prove no set of facts in support of

 [their] claim which would entitle [them] to relief.” Estelle, 429 U.S. 106 (quoting Haines v. Kerner,

 404 U.S. 519, 520–21 (1972)). Pro se litigants, nevertheless, “still must allege sufficient facts in

 their complaint[] to support a claim.” Mala, 704 F.3d at 245 (citing Riddle v. Mondragon, 83 F.3d

 1197, 1202 (10th Cir. 1996)). The Court, accordingly, will not “read into pro se submissions claims

 that are not consistent with the pro se litigant’s allegations.” Triestman v. Fed. Bureau of Prisons,

 470 F.3d 471, 477 (2d Cir. 2006) (citation omitted).

 III.   DISCUSSION

        A.      Plaintiff Fails to State a Claim Arising Under Federal Law

        Plaintiff invokes this Court’s federal question jurisdiction and brings a litany of claims

 arising under federal statutory or Constitutional law. (See generally FAC.) In total, Plaintiff alleges

 violations of: (1) Section 1983; (2) Section 1985; (3) the CFAA; and (4) the Fourth, Fifth, Sixth,

 Eighth, Ninth, and Fourteenth Amendments. (Id.) The Court addresses each claim in turn.

                1.       Plaintiff’s Section 1983 Claims

        Section 1983 provides, in relevant part, that “[e]very person, who under color of any

 statute, ordinance, regulation, custom, or usage, of any State . . . subjects or causes to be subjected,



                                                    9
Case 3:17-cv-02169-MAS-LHG Document 83 Filed 08/31/20 Page 10 of 15 PageID: 1314




  any citizen of the United States . . . to the deprivation of any rights, privileges, or immunities

  secured by the Constitution and laws” shall be civilly liable to the injured party. 42 U.S.C. § 1983.

  Municipalities and other local government bodies are “included among those persons to whom

  § 1983 applies.” Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 690 (1978). These

  entities, however, will not be held liable unless the “execution of a government’s policy or

  custom . . . inflicts” a constitutional injury. Id. at 694. Furthermore, local governmental entities

  cannot be sued under a respondeat superior theory of liability for merely employing a

  tortfeasor. Id. at 691.

          Here, Plaintiff seeks to hold the Bernardsville Police Department liable for the actions of

  its employees. Despite liberally construing the allegations of the Fourth Amended Complaint,

  Plaintiff fails to plead that she was injured as the result of an official policy or custom of the

  Bernardsville Police Department. Plaintiff, therefore, has failed to state a Section 1983 claim

  against the Bernardsville Police Department.

          Plaintiff also brings claims against the Individual Responding Defendants in their

  individual and official capacities. To state a claim against an individual under § 1983, a plaintiff

  must adequately allege: “(1) that the conduct complained of was committed by a person acting

  under color of state law; and (2) that the conduct deprived the plaintiff of rights, privileges, or

  immunities secured by the Constitution or laws of the United States.” Schneyder v. Smith, 653 F.3d

  313, 319 (3d Cir. 2011) (citing Kost v. Kozakiewicz, 1 F.3d 176, 184 (3d Cir. 1993)). The Federal

  Rules of Civil Procedure do not require a Plaintiff to “set forth an intricately detailed description”

  of each claim; the complaint must “give [each] defendant fair notice of what the plaintiff’s claim

  is and the grounds upon which it rests.” Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147,

  149 n.3 (1984) (citations and internal quotation marks omitted). A Plaintiff, therefore, must allege



                                                   10
Case 3:17-cv-02169-MAS-LHG Document 83 Filed 08/31/20 Page 11 of 15 PageID: 1315




  “sufficient facts to raise a reasonable expectation that discovery will uncover proof of her claims.”

  Connelly v. Lane Const. Corp., 809 F.3d 780, 789 (3d Cir. 2016)

          Much like the Second and Third Amended Complaints, the Fourth Amended Complaint

  is packed with vague, rambling, and confusing allegations. Despite its best efforts, the Court is

  unable to discern a plausible claim upon which relief could be granted. Additionally, as discussed

  in Section III.A.4, infra, Plaintiff has failed to plausibly allege the deprivation of a right, privilege,

  or immunity secured by the Constitution. Plaintiff, therefore, has failed to state a Section 1983

  claim against the Individual Responding Defendants.

                  2.      Plaintiff’s Section 1985 Claim

          “Section 1985(3) permits an action to be brought by one injured by a conspiracy formed

  for the purpose of depriving, either directly or indirectly, any person or class of persons of the

  equal protection of the laws, or of equal privileges and immunities under the laws.” Farber v. City

  of Paterson, 440 F.3d 131, 134 (3d Cir. 2006) (internal quotation marks and citation omitted).

  Section 1985(3), however, “was not intended to provide a federal remedy for all tortious,

  conspiratorial interferences with the rights of others, or to be a general federal tort law.” Id. at 135

  (internal quotations omitted). Indeed, “because § 1985(3) requires the intent to deprive [one] of

  equal protection, or equal privileges and immunities, a claimant must allege some racial, or

  perhaps otherwise class-based, invidiously discriminatory animus behind the conspirators’ action

  in order to state a claim.” Id. (internal quotations omitted) (emphasis in original).

          As an initial matter, Plaintiff fails to plead that she is a member of a protected class or

  plausibly allege that she is the victim of class-based discriminatory animus. Additionally, although

  Plaintiff alleges she is the victim of multiple conspiracies, these allegations are incredibly vague

  and fail to give Defendants fair notice of the grounds upon which her claims rest. For example,



                                                     11
Case 3:17-cv-02169-MAS-LHG Document 83 Filed 08/31/20 Page 12 of 15 PageID: 1316




  Plaintiff alleges, without further detail, that “[t]he Bernardsville Police Department . . . conspired

  with each other for the sole purpose to cause Plaintiff harm.” (FAC 8.) In Counts Five, Six, and

  Seven, Plaintiff alleges that Defendants conspired amongst themselves to injure Plaintiff by

  providing multiple false police reports and statements “to [g]overnment officials with the [s]tate

  of New Jersey,” and that Defendants conspired with an unnamed and unidentified “perpetrator.”

  (Id. at 13–15.) Despite its best efforts, the Court is unable to discern a plausible claim upon which

  relief could be granted. Plaintiff, therefore, has failed to state a Section 1985 claim.

                 3.      Plaintiff’s CFAA Claim

         The CFAA provides, in relevant part, that “[a]ny person who suffers damage or loss by

  reason of a violation of this section may maintain a civil action against the violator to obtain

  compensatory damages and injunctive relief or other equitable relief.” 18 U.S.C. § 1030(g). The

  CFAA enumerates “various provisions prohibiting the intentional, unauthorized access of

  protected computers.” Christie v. Nat’l Inst. for Newman Studies, No. 16-6572, 2019 WL 1916204,

  at *4 (D.N.J. Apr. 30, 2019), appeal dismissed sub nom. Christie v. Nat’l Institute for Newman,

  No. 19-2251, 2019 WL 6358762 (3d Cir. Aug. 21, 2019) (citing 18 U.S.C. §§ 1030(a)(1)–(7)).

  Regardless of which subsection of the CFAA is invoked, “the essential element of all § 1030(a)

  claims is the ‘unauthorized’ access of information in connection with computers.” Id. (citing

  Collegesource, Inc. v. Academyone, Inc., 597 Fed. App’x. 116, 129 (3d. Cir. 2015) (“Common to

  all . . . claims under the CFAA is the requirement of proof that the defendant accessed information

  ‘without authorization’ or ‘exceed[ed] authorized access.’”)) (alterations in original).

         Here, Plaintiff alleges that Brian Hoey “admit[ted] to using software to gain access to the

  New Jersey Department of Corruptions data[base] to get information” on the Official Complaint.

  (FAC 11.) As discussed above, Plaintiff offers no specifics as to which database is alleged to have



                                                    12
Case 3:17-cv-02169-MAS-LHG Document 83 Filed 08/31/20 Page 13 of 15 PageID: 1317




  been accessed, who would otherwise be able to legally access it, the type of information that was

  obtained, or what actions were taken by Hoey. Plaintiff’s unsupported assertion that one of the

  SCPO Defendants “provide[d] a sealed witness statement and ma[de] it public knowledge” is

  similarly insufficient to state a claim. (Id.) Despite its best efforts, the Court is unable to discern a

  plausible claim upon which relief could be granted. Plaintiff, therefore, has failed to state a CFAA

  claim.

                  4.      Plaintiff’s Constitutional Claims

           Plaintiff brings various claims purporting to arise under the Constitution. Plaintiff seeks to

  invoke (1) the Fourth Amendment’s “[p]rotections from unreasonable searches and seizures”

  (FAC 10); (2) the Fifth Amendment’s “[p]rotection of rights to property without due process of

  law” (id. at 13); (3) Sixth Amendment’s guarantee of “[r]ights of [a]ccused [p]ersons in [c]riminal

  [c]ases” (id. at 14); (4) the Eight Amendment’s protection against “cruel and unusual[]

  punishment” (id.); and (5) the Fourteenth Amendment’s protection against the deprivation of due

  process (id. at 16). Plaintiff also seeks to invoke the Ninth Amendment14 but provides no context

  or details beyond listing it in the FAC. (Id. at 10.)

           Like Plaintiff’s other federal claims, Plaintiff’s constitutional claims fail because they are

  vague, unsupported, and fail to give Defendants fair notice of the grounds upon which the claims

  purport to rest. Despite construing the factual allegations of the FAC in the light most favorable to

  Plaintiff, the Court cannot discern a plausible cause of action. Moreover, although the Court must

  construe the FAC in the light most favorable to Plaintiff, it “cannot read into pro se submissions




  14
    The Ninth Amendment provides, “[t]he enumeration in the Constitution, of certain rights, shall
  not be construed to deny or disparage others retained by the people.” U.S. Const. amend. IX.
                                                     13
Case 3:17-cv-02169-MAS-LHG Document 83 Filed 08/31/20 Page 14 of 15 PageID: 1318




  claims that are not ‘consistent’ with the pro se litigant’s allegations.” Triestman, 470 F.3d at 477.

  Plaintiff’s constitutional claims, accordingly, fail.

          B.      Plaintiff’s Federal Claims Against the SCPO Defendants

          “[A] court dismissing claims against moving defendants may sua sponte dismiss claims

  against non-moving defendants.” Eun Ju Song v. Bank of Am., N.A., No. 14-3204, 2015 WL

  248436, at *3 (D.N.J. Jan. 20, 2015). When a court’s reasoning “applies broadly to all

  [d]efendants,” a court may grant dismissal even as to defendants who did not join in the operative

  motion. Roloff v. Christie, No. 15-1432, 2016 WL 164612, at *1 n.1 (D.N.J. Jan. 13, 2016); see

  also Bonny v. Soc’y of Lloyd’s, 3 F.3d 156, 162 (7th Cir. 1993) (“A court may grant a motion to

  dismiss even as to nonmoving defendants where the nonmoving defendants are in a position

  similar to that of moving defendants or where the claims against all defendants are integrally

  related”). Here, the SCPO Defendants are similarly situated to the Responding Defendants,

  Plaintiff’s allegations are similarly vague, and Plaintiff has alleged no unique facts or

  circumstances regarding the conduct of the SCPO Defendants that give rise to a colorable claim

  for relief. The Court, accordingly, also dismisses Plaintiff’s federal claims against the SCPO

  Defendants. See, e.g., Eun Ju Song, No. 14-3204, 2015 WL 248436, at *3 (dismissing claims

  against non-moving defendants with prejudice).




                                                    14
Case 3:17-cv-02169-MAS-LHG Document 83 Filed 08/31/20 Page 15 of 15 PageID: 1319




          C.      The Court Declines to Exercise Supplemental Jurisdiction Over Plaintiff’s
                  State and Common Law Claims15

          In addition to her federal claims, Plaintiff also asserts claims for negligence, insurance

  fraud, contract fraud, and civil conspiracy. (See generally FAC.) Because the Court finds that

  Plaintiff has failed to state a claim for any violation of federal or Constitutional law, the Court

  declines to exercise supplemental jurisdiction over these state and common law claims.

  See 28 U.S.C. § 1367(c)(3) (stating a district court “may decline to exercise supplemental

  jurisdiction over a claim” if “the district court has dismissed all claims over which it has original

  jurisdiction”); see also Petrossian v. Cole, 613 F. App’x 109, 112 (3d Cir. 2015) (“Because the

  Court dismisse[s] all claims over which it ha[s] original jurisdiction, it ha[s] the authority to decline

  to exercise supplemental jurisdiction . . . over the remaining state-law claims.”).

  IV.     CONCLUSION

          Based on the foregoing, and for other good cause shown, Responding Defendants’ Motion

  to Dismiss is granted and Plaintiff’s Fourth Amended Complaint is dismissed with prejudice. The

  Court will issue an Order consistent with this Memorandum Opinion.




                                                                  s/ Michael A. Shipp
                                                                  MICHAEL A. SHIPP
                                                                  UNITED STATES DISTRICT JUDGE

  Dated: August 31 , 2020




  15
     Plaintiff avers that the Court has original jurisdiction over this matter pursuant to 28 U.S.C
  §§ 1331 and 1343, and has “supplement[al] jurisdiction over Plaintiff’s pendent state law claims”
  pursuant to 28 U.S.C. § 1367. (FAC 4.) Plaintiff also selected “Federal Question” in response to
  the form complaint’s question II.A. which reads, “[w]hat is the basis for federal court jurisdiction?
  (check all that apply).” (Id.) Plaintiff left blank question II.C. which reads, “[i]f the basis for
  jurisdiction is [d]iversity of [c]itizenship, what is the state of citizenship of each party[.]” (Id.)
                                                     15
